Citation Nr: 1612255	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee disability.

2.  Entitlement to a rating in excess of 10 percent for right knee disability.

3.  Entitlement to a rating in excess of 20 percent for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to April 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and June 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified regarding his knees before the undersigned at a Board hearing at the RO in March 2014; a hearing transcript is of record.  The claims file is now entirely contained in VA's secure electronic processing systems.  

In December 2014, the Board remanded the issue of entitlement to a higher shoulder rating for issuance of a statement of the case, and denied a higher rating for either knee disability.  

The Veteran appealed from this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, pursuant to a Joint Motion for Remand by VA and the appellant, the Court vacated and remanded the Board's decision for compliance with the directives in the Joint Motion as to the knees.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2015 substantive appeal (VA Form 9) to the November 2015 statement of the case regarding the rating for his shoulder disability, the Veteran requested a Board hearing via video teleconference from the RO.  The case must be remanded to the RO for such purpose.  See 38 C.F.R. §§ 20.700, 20.704 (2015).

Concerning the knees, the December 2015 Joint Motion found that the last VA examination in April 2013 was inadequate because the examiner did not test for pain during weight-bearing, but only tested for active and passive range of motion.  The Joint Motion noted that the Veteran had reported functional limitations during weight-bearing activities, including in a March 2008 physical therapy note, a March 2012 VA examination, and the March 2014 Board hearing.  

The Joint Motion explained that a medical examination must comply with the requirements of 38 C.F.R. § 4.40 (2015) that examination reports must adequately portray the anatomical damage and functional loss of musculoskeletal disabilities (i.e., "the inability . . . to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance"), which may be due to various factors, including pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Joint Motion further explained that, because pain is a contributory factor of functional loss, an examiner must note at what point a claimant's limitation of motion is "specifically attributable to pain" so that a rating officer has a clear picture of the extent to which pain is disabling.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 & 44 (2011).  When testing for painful motion, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015); see also 38 C.F.R. § 4.45(f) (2015) (stating that considerations when testing for reduction of the normal excursion of movements in the joints include pain on movement, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, and standing weight-bearing).  

Further, the December 2015 Joint Motion stated that a remand was necessary for the Board to consider the combined effects of all of the Veteran's service-connected disabilities in its extraschedular analysis, in light of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Joint Motion stated that the Board had not considered the combined effects of all of the Veteran's service-connected disabilities, which included, in addition to his bilateral knee disabilities, scars on the left knee, a separated left shoulder, and vasomotor rhinitis.  As these issues are being remanded for further development, this should be addressed thereafter.

As the last VA treatment records in the claims file are dated in May 2015 (in Virtual VA and VBMS), any updated records should also be obtained.  In addition, prior to the last Board decision, non-VA treatment records were obtained; it is unclear if the Veteran continues to receive non-VA treatment for the disabilities on appeal.  Any such records that are identified by the Veteran should be obtained and considered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing via video teleconference from the RO for the issue of entitlement to an increased rating for his shoulder disability.

2.  Request the Veteran to identify any outstanding treatment records concerning his disabilities on appeal.  Obtain and associate with the claims file any VA treatment records since May 2015, and any other outstanding records that may be identified upon remand and for which the Veteran provides a sufficient release.  

If any records cannot be obtained, the AOJ should notify the Veteran of the missing records, the attempts made and any further attempts that will be made by VA, and allow the Veteran an opportunity to provide the missing records.

3.  Then, schedule the Veteran for a new VA examination to determine the severity of his bilateral knee disabilities, with in-person examination and review of the claims file:

(a)  Record and measure all subjective and objective symptoms of the bilateral knee disabilities.  The examiner should test for pain or limitation with weight-bearing and nonweight-bearing movements.  The examiner should note at what point any limitation of motion is "specifically attributable to pain"; and inquire into any relevant pain on motion, functional loss, instability, or related symptoms of the knee.

The examiner should provide an estimate in degrees of any additional limitation of motion of each knee due to weakened movement, excess fatigability, incoordination, pain or flare-ups, to include after repetitive use.  The Veteran is competent to describe observable additional limitation of motion or functional loss, and such reports should be considered.  

(b)  Report the presence, and estimate the severity, of any recurrent instability or subluxation in either knee.  

The examiner should address the significance of the Veteran's reports, in conjunction with prior medical evidence that showed normal ligaments and negative testing for instability, of a sensation of giving way or giving out of the knees, that his use of a brace was due to increased knee pain, and that he would change the way he walked during episodes of giving way or buckling, although he was able to continue with his activity afterwards.  See, e.g., March 2012 VA examination; August 2013 and July 2014 statements.  

(c)  For all of the above, the examiner must provide reasons for the opinions offered, based on consideration of pertinent lay and medical evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

